 

Exhibit 10.3

 

Confidential treatment has been requested for portions of this Exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as (******). A complete version of this Exhibit has
been filed separately with the Securities and Exchange Commission.

 

ALLIANCE FRAMEWORK AGREEMENT

 

THIS ALLIANCE FRAMEWORK AGREEMENT is dated June 26, 2014

 

PARTIES

 

(1)IXICO TECHNOLOGIES LIMITED incorporated and registered in England and Wales
with company number 05313505 whose registered office is at Griffin Court, 15
Long Lane, London,  EC1A 9PN , UK (“IXICO”); and

 

(2)VIRTUALSCOPICS, INC., incorporated and registered in Delaware whose principal
office is at 500 Linden Oaks, Rochester, NY 1465, USA (“VSCP”).

 

Each of the above may also be referred to as a “Party” and, collectively, as
“the Parties”.

 



BACKGROUND

 

(A)IXICO and VSCP are established providers of imaging CRO and associated
services in the clinical trials industry.

 

(B)On the 6th of March 2014 the Parties entered into a non-binding Heads of
Terms (HOT) for a commercial alliance, the terms of which are annexed to this
Framework Agreement (Annex 1).

 

(C)In the period between executing the HOT and executing this Framework
Agreement the Parties have been in active in a number of ways summarised in
Schedule 1.

 

(D)The Parties have executed or intend to separately execute the following
additional agreements:

 

(a)Software Licence and Support Agreement (Annex 2) to cover the licensing of
IXICO’s proprietary TrialTracker software to VSCP;

 

(b)Master Subcontract Agreement (Annex 3) to govern any clinical trial services
subcontracted by either Party to the other; and

 

(c)Scientific Advisory Agreement (Annex 4) to govern the role of Derek Hill,
IXICO’s CEO, as a scientific advisor to VSCP.

 

(E)IXICO is aware that:

 

(a)VSCP is party to that certain Strategic Alliance Agreement dated October 22,
2010, as amended from time to time (“PPD Strategic Alliance Agreement”) with PPD
Development, LP, Texas limited partnership ("PPD"), a company that performs
clinical research organization services regarding the management of clinical
trials for the development of pharmaceuticals, chemicals, biotechnology and
other products through clinical testing; and

 

IXICO VSCP Alliance Framework Agreement
26th June 20141 of 34

 

 

(b)Under the PPD Strategic Alliance Agreement, VSCP and PPD agreed, among other
things, to provide integrated clinical and medical trial management and imaging
services to biopharmaceutical companies in designated therapeutic areas,
including oncology and central nervous system; to promote their integrated
service offerings in the designated therapeutic areas; to work exclusively with
one another on opportunities involving specified medical imaging services in
designated therapeutic areas; to the extent aware of an opportunity for clinical
research or medical imaging services, to refer such opportunity to the other;
and for VSCP to provide preferred pricing to PPD and its sponsors .

 

(F)The Parties wish to further formalise the terms under which they will
collaborate in a commercial alliance and both Parties accept the terms and
conditions set out below.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and intending to be legally bound, the Parties hereby agree as
follows:

 

AGREED TERMS

 

1.INTERPRETATION

 

1.1The definitions and rules of interpretation in this Clause 1.1 apply in this
Agreement.

 

Account Manager: the business development representative employed by the Lead
Party and dedicated to a particular Customer, the responsibilities of whom are
further detailed in Schedule 2.

 

Agreement: this Alliance Framework Agreement together with all Schedules
attached hereto.

 

Affiliate: in relation to a Party, means any entity that directly or indirectly
Controls, is Controlled by, or is under common Control with that party, for so
long as such Control exists.

 

Alliance: the strategic commercial relationship between the Parties as described
in this Agreement.

 

Alliance Representative: those named in Clause 11.1.

 

Applicable Laws: all applicable laws, rules, codes and regulations which are in
force from time to time.

 

Approved Supplier: a vendor that has been determined as having a direct impact
on the regulated environment and/or has significant associated business risk and
requires assessment, audit and oversight as per the Parties respective SOPs.

 

Background IPR: any IPR which is owned by a Party or which a Party has a right
to use, either prior to the Effective Date or which otherwise was conceived,
created, reduced to practice, or developed outside the scope of this Agreement.

 

Business Day: a day other than a Saturday, Sunday or public holiday in the
principal place of the Party who is to perform the obligation (or receive the
notice) in question.

 

Business Development Guidelines: the guidelines contained in Schedule 2 attached
hereto.

 

Claim(s): has the meaning given in Clause 13.3(a).

 

IXICO VSCP Alliance Framework Agreement
26th June 20142 of 34

 

 

Customer: the person(s) identified on either Party's Sales Pipeline and/or with
whom the Parties have a Lead or Opportunity, typically a pharmaceutical,
biotechnology or medical device company.

 

Customer Personal Data: has the meaning given in Clause 24.3.

 

Control: the ability (whether direct or indirect) to direct the affairs of an
entity, either by having: (a) beneficial ownership of more than 50% of the
voting stock, shares, interest or equity in the entity; (b) the right to appoint
or remove majority of its board of directors; (c) the power to cause the
direction of the general management of the entity by the virtue of any powers
conferred by law, constitutional documents, contractual arrangements or by other
means; or (d) the ability to in fact control its management decisions; and
Controls, Controlled and the expression Change of Control shall be construed
accordingly.

 

Confidential Information: any and all information, documents and/or data
disclosed directly or indirectly by either Party to the other Party including
without limitation:

 

(i)technical information, including patent, copyright, trade secret, and other
proprietary information, specifications, techniques, sketches, drawings, models,
inventions, know-how, processes, apparatus, equipment, algorithms, software
programs (including source code and object code), software source documents, and
formulae related to the current, future and proposed products and services of
the disclosing Party;

 

(ii)non-technical information relating to the disclosing Party's current, future
and proposed products and services, including without limitation pricing, price
lists, margins, merchandising plans and strategies, finances, financial and
accounting data and information, key personnel, suppliers, customers, customer
lists, prospective customers, purchasing data, sales and marketing plans,
business forecasts, future business plans and any other information which is
proprietary and confidential to the disclosing Party; and

 

(iii)the terms and conditions of this Agreement and any other agreements entered
into or proposals exchanged by the Parties;

 

and in all cases whether disclosed before, on or after Effective Date and
whether disclosed in writing, orally, by inspection of tangible objects, or in
electronic or any other form.

 

Deliverables: has the meaning given in Clause 2.1(a) of the Master Subcontract
Agreement.

 

Disclosing Party: the Party disclosing Confidential Information to the other
Party.

 

Effective Date: the date of this Agreement.

 

Foreground IPR: any IPR conceived, created, reduced to practice, or developed by
(or on behalf of) either or both of the Parties in the course of performing the
Services and/or the Primary Contract during the Term of this Framework
Agreement.

 

Insolvency Event: has the meaning given in Clause 17.3.

 

IXICO VSCP Alliance Framework Agreement
26th June 20143 of 34

 

 

Intellectual Property Rights or IPR: all patents, utility models, registered
designs, rights in inventions, trade marks, business names and domain names,
rights in get-up, goodwill and the right to sue for infringement, passing off,
copyright and related rights, design rights, database rights, rights in
know-how, trade secrets, systems, software, algorithms and confidential
information and all other intellectual property rights, in each case whether
registered or unregistered and including all applications and rights to apply
for and be granted, renewals or extensions of, and rights to claim priority
from, such rights and all similar or equivalent rights or forms of protection
which subsist or will subsist now or in the future in any part of the world.

 

Joint Projects: an Opportunity awarded by a Customer to one of the Parties that
will require the services of the other Party.

 

Lead: a potential Opportunity that has been identified by one of the Parties and
which may have been qualified as a real Opportunity, for which the Parties
expect to receive an RFP from the Customer.

 

Lead Party: the Party who will lead on all business development activity with a
specific Customer, who will enter into the Primary Contract with the Customer
for awarded work, as further detailed in Schedule 2.

 

Loss(es): has the meaning given in Clause 13.3(a).

 

Modality: the system in which data for a clinical trial is captured (e.g. MRI,
CT, PET, DXA).

 

Opportunity(ies): an RFP or RFI related to clinical trials of drugs or medical
devices, of any phase which a Party has received from a Customer, and excluding
government research grants, direct sales or licensing of technology, sales
directly to healthcare service providers or any activities or opportunities in
the field of personalised medicine or disease diagnostics.

 

Phase: the stage of clinical development of a new therapeutic agent, typically
phase I, II, III and IV.

 

Premises: has the meaning given in Clause 5.1.

 

Primary Contract: The agreement between one of the Parties and a Customer for
the provision of Services to the Customer on a Joint Project.

 

Proposal: a document, or group of documents, submitted to a Customer in response
to an RFP which typically includes a summary of capabilities, details of the
proposed solution and a budget.

 

Quarter: a period of three (3) calendar months commencing on 1 January, 1 April,
1 July and 1 October respectively, except that: (i) the first quarter shall
start on the Effective Date and end on the day immediately preceding the first
day of the next quarter; and (ii) the last quarter shall end on the date that
this Agreement expires or terminates; and “Quarterly” is interpreted
accordingly.

 

Receiving Party: the Party receiving Confidential Information of the other
Party.

 

RFP (Request for Proposal): a request for a proposal received from a Customer.

 

RFP Lead: the Party responsible for preparing the response to the RFP including
the Proposal, budget and any other accompanying information.

 

IXICO VSCP Alliance Framework Agreement
26th June 20144 of 34

 

 

RFI (Request for Information): a request for detailed business information
received from the Customer, typically including: details of our capabilities,
financial information, historical track record and general business information.

 

Sales Pipeline: each Party's respective list of Leads and Opportunities.

 

Service Provider: the Party who is primarily responsible for performance of the
Services on a Joint Project.

 

Services: imaging contract research services and other associated services to be
provided by one or both of the Parties under a Customer contract and the Master
Subcontract Agreement.

 

Term: has the meaning given in Clause 16.1.

 

Work Order: the statements of work for the provision of Services under the
Master Subcontract Agreement in the form attached to the Master Subcontract
Agreement.

 

Year: each twelve (12) month period during the Term, starting on the Effective
Date or any anniversary thereof, except that the last “Year” shall end on the
date that this Agreement terminates.

 

1.2Clause, Schedule and Paragraph headings shall not affect the interpretation
of this Agreement. References to Clauses and Schedules are to the clauses of and
schedules to this Agreement; references to Paragraphs are to paragraphs of the
relevant Schedule to this Agreement.

 

1.3A person includes an individual, corporation, limited liability company,
partnership, limited partnership, corporate or other entity or unincorporated
body (whether or not having separate legal personality). A reference to a
company shall include any company, corporation or other body corporate, wherever
and however incorporated or established.

 

1.4Unless the context otherwise requires, words in the singular shall include
the plural and in the plural shall include the singular. Unless the context
otherwise requires, a reference to one gender shall include a reference to the
other genders.

 

1.5A reference to any statutory provisions include those statutory provisions as
amended or re-enacted (and include any subordinate legislation made from time to
time under those statutory provisions).

 

1.6This Agreement or any other agreement or document referred to in this
Agreement is a reference to this Agreement or such other agreement or document
as varied, assigned or novated (other than in breach of the provisions of this
Agreement) from time to time.

 

1.7Any reference to “include(s)”, “including”, “such as” or any similar
expression shall be construed as illustrative and shall not limit the sense of
the words preceding those terms.

 

1.8In the case of conflict or ambiguity between:

 

(a)the main body of this Agreement

 

(b)any Schedule; and/or

 

IXICO VSCP Alliance Framework Agreement
26th June 20145 of 34

 

 

(c)a Work Order;

 

the document higher in this list shall prevail to the extent of the
inconsistency or ambiguity unless expressly provided otherwise in any Work
Order.

 

2.Business Development

 

2.1Both Parties will give full disclosure of their Sales Pipeline to the other
Party and agree not to separately respond to the same Opportunities while this
Agreement is in effect; provided, however, neither Party shall be obligated to
disclose an Opportunity or Lead where the applicable Customer, or, with respect
to VSCP, PPD, restricts such disclosure or such disclosure would otherwise cause
a Party to breach its confidentiality obligations to such Customer or other
third party. Each Party shall use commercially reasonable efforts to obtain
permission for disclosure to the other Party.

 

2.2As described in the Business Development Guidelines in Schedule 2, all
Opportunities, irrespective of Phase, therapeutic area, Modality or Customer
should be responded to by the Alliance.

 

2.3Unless otherwise agreed by the Parties by email or as otherwise provided in
this Clause 2, the Parties will collaborate to win business together as
described in Schedule 2. This will be reviewed quarterly and updated from time
to time by mutual agreement of the Parties.

 

2.4If (in the reasonable opinion of a Party) it is in the best interest of the
Customer, nothing in this Agreement will prevent a Party from providing a
Proposal to a Customer which describes a solution that would be delivered
entirely by that Party, subject to:

 

(a)Clause 2.1;

 

(b)The Party disclosing to the Customer the existence of the Alliance in the
Proposal as detailed in Schedule 2; and

 

(c)Except as provided in Clause 2.1, disclosing to the other Party key
information about the Opportunity (including but not limited to, the Customer,
therapeutic area, phase/type of research and compound) and consulting with the
other Party about the Opportunity in good time before submitting any Proposal to
the Customer.

 

Where a Party is the Lead Party and the services of the other Party are not
required in connection with an Opportunity, (i) such Opportunity will be one
that may be delivered entirely by the Lead Party; (ii) the applicable Lead Party
may prepare and submit the Proposal and the budget, negotiate the Primary
Contract and otherwise negotiate with the applicable Customer, and (iii) the
Lead Party will not be obligated to submit the Proposal, budget, Primary
Contract or other documents related to the Opportunity to the other Party for
review or approval as contemplated in Schedule 2. If the Parties are unable to
agree on whether such a solution is in the best interest of the Customer, the
Parties will resolve the matter as detailed in Clause 19 (dispute resolution).

 

2.5The Parties will agree which Party will be the Lead Party for each
Opportunity using the criteria described in Schedule 2. The Parties will agree
on the process for communicating to each Customer who the Lead Party is and the
process by which a Customer should approach the Parties for a Proposal. If the
Alliance Representatives are unable to agree on the interpretation of this
Clause 2.5 or the designation of the Lead Party for any particular Customer, the
Parties will resolve the matter as detailed in Clause 19 (dispute resolution).

 

IXICO VSCP Alliance Framework Agreement
26th June 20146 of 34

 

 

2.6The Lead Party will perform its responsibilities as described in Schedule 2
including allocation of an Account Manager to the Customer and liaising with the
other Party's business development team members.

 

2.7The RFP Lead is responsible for the preparation of the Proposal and budget.
For RFPs in neuroscience the RFP Lead will be IXICO, for RFPs in oncology and
other therapeutic areas for Customers identified on Table 1 of Schedule 2, the
RFP Lead will be VSCP as specified in Schedule 2. For Customers not listed in
Table 1 on Schedule 2, the Lead Party will be the RFP Lead unless otherwise
agreed by the Parties.

 

2.8IXICO currently licences the BioMedTracker.com® Subscription Service from
Sagient Research Systems, Inc. The Parties shall cooperate to enter into an
agreement with Sagient Research Systems, Inc. to allow both IXICO and VSCP to
use the BioMedTracker.com® Subscription Service on such terms as may be agreed
by the Parties.

 

2.9IXICO acknowledges that VSCP has an obligation to disclose and offer to PPD
any Opportunity disclosed by IXICO to VSCP if such Opportunity falls within the
scope of the PPD Strategic Alliance Agreement, and, notwithstanding anything to
the contrary contained in this Agreement, IXICO agrees that VSCP may make such
disclosure and offer such Opportunity to PPD provided this would not cause IXICO
to breach its confidentiality or other obligations to a Customer or any other
third party. VSCP has provided IXICO with a copy of the PPD Strategic Alliance
Agreement and shall use commercially reasonable efforts to obtain PPD’s consent
to disclose any confidential provisions of such agreement and any amendments. In
addition, notwithstanding anything to the contrary in this Agreement, IXICO and
VSCP agree to operate the Alliance in conformance with VSCP's obligations under
the PPD Strategic Alliance Agreement for Opportunities (including, but not
limited to, the preferred pricing restrictions therein).

 

2.10Where the PPD Strategic Alliance Agreement does not appropriately cover
IXICO’s services for CNS clinical trials, the Parties will use reasonable
commercial endeavours to update the PPD Strategic Alliance Agreement
accordingly.

 

3.Awarded Business

 

3.1The split of contracted work for Joint Projects between the Parties will be
as set forth on the applicable Work Order; provided, however, unless otherwise
agreed, where the Lead Party is not providing any of the contracted services to
the Customer, the Lead Party shall always retain:

 

•(******)for executing the Primary Contract with the Customer; and

 

•(******) project management fee for submission and payment of invoices

 



 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

IXICO VSCP Alliance Framework Agreement
26th June 20147 of 34

 

 

The default currency for such sums will be in US Dollars unless the Primary
Contract is in a different currency, in which case these sums will be calculated
in the currency of the Primary Contract at the average exchange rate in the
month the payment is received from the Customer. .

 

3.2Once a Party receives an award for a Joint Project, the Parties will follow
the procedures detailed in Schedule 3 for entering into the applicable Primary
Contract.

 

3.3Commission for Joint Projects will be handled as follows:

 

(a)The Lead Party will pay any commission due to its Account Manager in
accordance with that Party’s own commission scheme which is in force at the
time.

 

(b)Unless otherwise agreed, both Parties are responsible for their own
commission fees and no commission fees will be payable by one Party to the other
Party or any agents or employees of the other Party.

 

3.4Both Parties agree to disclose to the other full details of their respective
commission plans that are applicable to a Joint Project at any one time.

 

4.Operational delivery

 

4.1Unless otherwise agreed, VSCP will be the Service Provider for oncology Joint
Projects and IXICO will be the Service Provider for neuroscience Joint Projects.

 

4.2When the other Party acts as a subcontractor to the Lead Party, the terms of
the Master Subcontract Agreement shall apply.

 

4.3Quality / Approved Supplier Status.

 

(a)The Parties desire to audit each other for the purpose of holding each other
out as Approved Suppliers. Both Parties will audit one another as per each
Party's SOPs with the view to qualifying each Party as an Approved Supplier of
the other Party.

 

(b)The obligations under this Clause 4.3 shall survive termination as long as
the Parties have active Primary Contracts for clinical trial services and/or
have existing commitments to any Customer.

 

(c)Both Parties will cooperate fully in any onsite audits conducted by the other
Party and all reasonable requests for information when undertaking such audit
and any follow-up activities or audits as part of on-going maintenance of such
Approved Supplier status.

 

(d)The Parties acknowledge that they may make use of an independent (3rd party)
quality auditor to perform separate on-site audits of one or both Parties in
order to comply with any contractual obligations to a Customer under a Joint
Project. In the event that the Parties mutually agree they need 3rd party
auditing, the cost of any such audits will be shared equally by the Parties,
unless otherwise agreed, and such 3rd party auditor shall be required to execute
a written non-disclosure agreement.

 

(e)Unless otherwise agreed, both Parties shall cover their own costs and
expenses if either Party is audited by any business partner of the other Party.
At the Effective Date, VSCP has an alliance with PPD.

 

(f)Any audit findings and associated corrective and preventative actions will be
treated by the Parties with the same priority and rigour as the Parties treat
any finding identified by a Customer.

 

IXICO VSCP Alliance Framework Agreement
26th June 20148 of 34

 

 

5.Joint OFFICE

 

5.1IXICO and VSCP have identified a location in New Hope, Pennsylvania (the
"Premises"), which is geographically beneficial to both Parties in terms of
proximity to major transport hubs, customers and competitors. VSCP has entered
into the primary lease for the Premises. IXICO's use and occupancy of the
Premises shall be subject to the provisions of the primary lease (subject to
VSCP providing IXICO with a copy of the relevant primary lease provisions and
any updates thereto). During the Term of this Agreement, VSCP shall permit IXICO
to use office space at the Premises, and IXICO shall pay to VSCP $2,000 per
month for any period of such use (starting on 1 August 2014), , which sum shall
be reviewed Quarterly by the Parties (both acting reasonably) taking into
consideration, among other things, the quantity of space being used by IXICO.
IXICO may terminate its use of the Premises effective as of the last day of a
month by providing at least 30 days' prior written notice to VSCP and vacating
the Premises on or before the applicable effective date of termination. Any
termination must be effective as of the last day of a month; there shall not be
any proration of the monthly fee for partial months. IXICO's termination of its
use of the Premises shall not require, nor be deemed, a termination of this
Agreement.

 

5.2As soon as reasonably and commercially practicable, VSCP will take on the
responsibility and cost for preparing the space for use by IXICO, to the
reasonable satisfaction of IXICO, including but not limited to the installation
of all necessary security provisions, IT provisions (bandwidth and security) and
office fit-out requirements.

 

6.Scientific Advisory Board

 

6.1At or about the time of the Effective Date, VSCP is forming a Scientific
Advisory Board (SAB) of outside advisors.

 

6.2Derek Hill, IXICO CEO, agrees to participate in the SAB for no consideration,
his participation in which will be governed by a separate Scientific Advisory
Agreement (Annex 4).

 

6.3Unless otherwise agreed by the Parties, VSCP is responsible for all costs,
choosing the advisors, managing the advisors and any changes to the SAB.

 

7.Intellectual Property

 

7.1Except as otherwise set forth in this Clause 7, nothing in this Agreement
grants, licenses, or otherwise transfers to either Party, expressly, by
implication, estoppel, or otherwise any Background IPR owned or controlled by
the other Party.

 

Ownership

 

7.2The Parties do not contemplate that any Foreground IPR will be jointly
conceived, created, reduced to practice, or developed between the Parties during
the Term of this Agreement; however, in the instance that Foreground IPR is
jointly conceived, created, reduced to practice, or developed during the Term,
then unless and until the Parties enter into a separate agreement outlining the
ownership and usage rights in such Foreground IPR:

 

IXICO VSCP Alliance Framework Agreement
26th June 20149 of 34

 

 

(a)each Party shall each own an equal and undivided interest in such Foreground
IPR;

 

(b)neither Party shall transfer, assign, dispose of, grant any security interest
over, or apply for patent or other registered protection for, such Foreground
IPR without the other Party’s prior written consent;

 

(c)neither Party shall use such Foreground IPR (except for the purposes
satisfying its obligations under this Agreement and/or the Master Subcontract
Agreement), nor shall either Party license such Foreground IPR (except for the
granting of licences to a Customer which may be required by Clause 7.8 and/or by
the Master Subcontract Agreement).

 

7.3In the instance that Foreground IPR is conceived, created, reduced to
practice, or developed independently by only one Party during the Term of this
Agreement, such Foreground IPR shall be owned exclusively by that Party, and the
other Party shall have no ownership rights therein.

 

7.4Intentionally omitted.

 

7.5Intentionally omitted.

 

Use of IPR

 

7.6Subject to Clause 7.7, each Party grants the other Party a limited,
non-exclusive, royalty-free licence during the Term of this Agreement to use its
Background IPR and Foreground IPR solely to the extent necessary to perform its
obligations under a Work Order and, where applicable, the relevant Primary
Contract. Such licence is non-transferable and non-sub-licensable, except as
permitted by Clause 7.8 and Clause 26.5.

 

7.7None of the IPR provisions of this Agreement (including those related to
ownership, licences, warranties and indemnities) shall apply to IXICO’s
TrialTracker system and/or any other IPR which is licensed or developed under
the Software Licence and Support Agreement (such matters shall instead be
governed exclusively by the terms of the Software Licence and Support
Agreement).

 

7.8Additionally, each Party acknowledges that the other Party may be required to
grant certain IPR non-exclusive licences to a Customer under a Primary Contract,
including those necessary to enable the Customer to make use of the
Deliverables. Therefore each Party grants a non-exclusive licence to the other
Party of any Background IPR and Foreground IPR that the other Party needs to
comply with the terms of its IPR licensing obligations to the Customer in the
Primary Contract (and, notwithstanding Clause 26.5, the other Party shall be
entitled to sub-license such non-exclusive rights to the Customer for that
purpose). Alternatively, if the other Party asks for such a sub-licence to be
granted, such a sub-license shall be granted directly to a Customer for the
necessary Background IPR and Foreground IPR.

 

7.9Notwithstanding any other provision of this Agreement, no Party shall use the
other Party’s name, brand and/or logo without the prior written consent of the
other Party except as required by law, any governmental or regulatory authority
(including any relevant securities exchange), any court or other authority of
competent jurisdiction.

 

IXICO VSCP Alliance Framework Agreement
26th June 201410 of 34

 

 

IPR Indemnity

 

7.10Each Party (an “Indemnifying Party”) shall indemnify and keep indemnified
the other Party against any losses, damages, liabilities, demands, costs and
expenses (including reasonable legal and professional fees) that the other
Party, its Affiliates and (in the case of Lead Party) its Customers (each an
“IPR Indemnitee”) may suffer or incur arising from any claim that: (i) the
performance of any Services by the Indemnifying Party under this Agreement or a
Primary Contract; and/or (ii) the provision by the Indemnifying Party of any
technology, IPR, equipment, items or other materials in connection with this
Agreement; is or is alleged to infringe or misuse the IPR of a third party.

 

7.11The indemnity in Clause 7.10 shall not apply if and to the extent that the
IPR infringement or misuse in question results from:

 

(a)any modification or use of the Services, technology, IPR, equipment, items or
other materials provided by the Indemnifying Party which has not been authorised
in writing by the Indemnifying Party;

 

(b)any breach by the IPR Indemnitee of this Agreement, the Master Subcontract
Agreement and/or the Primary Contract; and/or

 

(c)any negligent act or omission on the part of the IPR Indemnitee.

 

7.12If either Party becomes aware of any matter which might give rise to a claim
for indemnification under Clause 7.10, then it shall (and, where applicable,
shall procure that its IPR Indemnitees shall) comply with the procedures set
forth in Clause 13.3(b).

 

8.Non-Compete

 

8.1For the avoidance of doubt:

 

(a)while this Framework Agreement is active, both Parties agree not to compete
on the same Opportunity.

 

(b)in accordance with Clause 2.1, both Parties agree to disclose fully their
respective Sales Pipelines to the other Party.

 

(c)in accordance with Clause 2.4(b)2.4(b), all Proposals will describe the
Alliance in a way that has been agreed by the Parties.

 

8.2Unless the Parties otherwise agree in writing, for a period of 120 days after
the termination of this Agreement for any reason, neither Party shall solicit,
bid on, respond to an Opportunity or otherwise attempt to obtain the contract
for (i) a Lead of the other Party that has been disclosed by the other Party on
or before the termination date, or (ii) an Opportunity for which an RFP or RFI
has been received by the other Party on or before the termination date.

 

9.Personalised Medicine and Disease Diagnostics

 

9.1Both Parties have either current or historical activity in the personalised
medicine and disease diagnostics field.

 

9.2If the Parties agree to add personalised medicine and disease diagnostics to
the scope of the Alliance, such addition will be governed by a separate
agreement.

 

9.3Any Confidential Information and IPR related to personalised medicine and
disease diagnostics activity will be covered by this Agreement, unless
superseded by the agreement referenced in Clause 9.2.

 

IXICO VSCP Alliance Framework Agreement
26th June 201411 of 34

 

 

10.Fees

 

10.1Each Party is responsible for its own costs incurred in performing the
activities and responsibilities under this Agreement, except as specified in any
of the following:

 

(a)the Software Licence and Support Service Agreement;

 

(b)a Work Order pursuant to the Master Subcontract Agreement;

 

(c)as expressly provided elsewhere in this Agreement or in any Annex or Schedule
hereto; and

 

(d)unless otherwise agreed by the Parties.

 

11.Representatives and Review Meetings

 

11.1Each Party shall appoint a representative (the “Alliance Representative”)
who will have overall responsibility for the operation of this Agreement and for
performance of that Party’s obligations under this Agreement. As at the
Effective Date, the Alliance Representatives shall be:

 

 (a)

 

 (b)

 

11.2Each Party may change its appointed Alliance Representative from time to
time on giving written notice to the other Party.

 

11.3The Parties’ Alliance Representatives shall meet on a regular basis, at
least once every Quarter or at such other frequency as the Parties may agree, to
review and discuss the operation of this Agreement and any issues arising. These
meetings may take place in person, or by telephone conference or other remote
means, and shall take place at such dates, times and locations as are mutually
agreed between the Alliance Representatives.

 

12.WARRANTIES

 

12.1Each Party warrants to the other that:

 

(a)it has the right, power and authority to enter into and to perform this
Agreement;

 

(b)this Agreement is executed by a duly authorised representative of that Party;

 

(c)the execution and delivery of this Agreement and the performance of its
obligations hereunder do not and will not violate, conflict with, or constitute
a default under its charter or similar organization document, its by-laws, any
Applicable Laws, or the terms or provisions of any material agreement or other
instrument to which it is a party or by which it is bound, or any order, award,
judgment or decree to which it is a party or by which it is bound; and

 

(d)this Agreement is its legal, valid and binding obligation, enforceable in
accordance with its terms.

 

12.2Except as expressly and specifically provided in this Agreement, all
warranties, representations, conditions and all other terms of any kind
whatsoever implied by statute or common law are, to the fullest extent permitted
by applicable law, excluded from this Agreement. In particular, no warranty is
given as to:

 

IXICO VSCP Alliance Framework Agreement
26th June 201412 of 34

 

 

(a)the intent of any Customer to outsource any of the proposed Services;

 

(b)the certainty of winning any jointly proposed business; or

 

(c)the accuracy of any proposed solution to meet the Customer needs.

 

13.LIABILITY

 

13.1Nothing in this Agreement excludes or limits the liability of either Party
for:

 

(a)death or personal injury caused by its negligence;

 

(b)fraud or fraudulent misrepresentation;

 

(c)violation of Clause 7 of this Agreement;

 

(d)breach of any confidentiality obligations under this Agreement;

 

(e)its indemnification obligations under Clause 13.3 for Losses (defined below)
paid or payable by an Indemnitee to a third party making a Claim (defined below)
and direct expenses incurred by an Indemnitee in defending such Claim; or

 

(f)any matter in respect of which liability cannot be excluded or limited by
law.

 

13.2Subject to Clause 13.1 (liability for which, in each case, shall not be
limited) in no circumstances shall either Party be liable to the other Party in
contract, tort (including negligence) or otherwise for:

 

(a)any indirect, special or consequential loss (whether or not reasonably
foreseeable and even if the first Party had been advised of the possibility of
the other Party incurring such loss or type of loss); or

 

(b)any loss of profits, anticipated savings, business or goodwill or loss or
corruption of data (in each case whether direct or indirect).

 

13.3Indemnity:

 

(a)Each Party (an “Indemnifying Party”) shall indemnify, defend and hold
harmless the other Party and its agents, shareholders, officers, directors,
Affiliates, successors and assigns (each an “Indemnitee”) from and against any
and all damages, dues, penalties, fines, costs, liabilities, obligations,
losses, royalties, expenses and fees (including, without limitation, attorneys'
fees and costs ) (each a “Loss” and collectively as “Losses”) incurred by any
such Indemnitee as a result of any claim, action or proceeding by a third party
resulting from (a) the Indemnifying Party’s breach of any material
representation, warranty or covenant contained in this Agreement; or (b) the
Indemnifying Party’s negligence or wilful misconduct in the course of its
performance of this Agreement (each a “Claim” and collectively as “Claims”).

 

(b)The Indemnitee shall give the Indemnifying Party prompt notice of any third
party Claim for which indemnification is sought hereunder, but the omission to
so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability which it may otherwise have hereunder except to the extent that
the Indemnifying Party is damaged or prejudiced by such omission or from any
liability it may have other than under this Clause 13.3. The Indemnifying Party
shall have the right to control the defence and settlement of such third party
Claim, provided the Indemnifying Party shall act reasonably and in good faith
with respect to all matters relating to the settlement or disposition of the
Claim, and the Indemnitee shall reasonably cooperate in the investigation,
defence and settlement of such Claim. The Indemnitee shall have the right to
participate in, but not control, the defence and settlement of a Claim and to
employ separate legal counsel of its own choice; provided, however, that such
employment shall be at the Indemnitee’s own expense, unless (i) the employment
thereof has been specifically authorized by the Indemnifying Party, or (ii) the
Indemnifying Party has failed to assume the defence and employ counsel (in which
case the Indemnitee shall control the defence and settlement of such Claim).

 

IXICO VSCP Alliance Framework Agreement
26th June 201413 of 34

 

 

14.insurance

 

14.1Each Party shall take out and maintain adequate insurance cover with a
reputable insurer in respect of its obligations under this Agreement.

 

14.2If requested, both Parties shall provide the other with a copy of the
relevant certificate of insurance, insurance policy and evidence of payment of
the premiums (or such other evidence as may be reasonably requested by a Party
to demonstrate that the cover is in place and has not any way been terminated or
invalidated).

 

14.3Neither failure of either Party to comply with any or all of the insurance
provisions of this Agreement, nor the failure to secure endorsements on the
policies as may be necessary to carry out the provisions of this Agreement,
shall be construed to limit or relieve either Party from any of its obligations
or liabilities under this Agreement.

 

15.FORCE MAJEURE

 

15.1Other than in respect of an obligation to make payment, neither VSCP nor
IXICO will be liable for non-performance or delays in performance that result
from causes that are beyond its reasonable control, such as acts of God, fire,
strikes, embargo, acts of terrorism, acts of government or other similar causes
(“Force Majeure”). However, such non-performance or delay is excused under this
provision only for the duration of the qualifying event.

 

15.2Upon the occurrence of a Force Majeure event, the Party whose performance is
delayed or prevented will promptly give written notice to the other Party of the
event, the expected duration, and its anticipated effect on the ability of the
Party to perform its obligations. The Party whose performance is affected by the
event will also make reasonable efforts to remedy the cause of the delay or work
stoppage.

 

16.DURATION

 

16.1This Agreement shall commence on the Effective Date and shall automatically
renew on the annual anniversary and continue in force (the “Term”) unless and to
the extent terminated in accordance with Clause 17.

 

17.TERMINATION

 

17.1Either Party shall be entitled to terminate this Agreement at any time for
any reason on giving the other Party at least thirty (30) days prior written
notice.

 

17.2Either Party shall be entitled to terminate this Agreement with immediate
effect by giving the other Party written notice of termination if the other
Party commits a material breach, and, if the breach is capable of remedy, fails
to remedy the breach within thirty (30) days of receiving notice in writing to
do so.

 

IXICO VSCP Alliance Framework Agreement
26th June 201414 of 34

 

 

17.3Either Party shall be entitled to terminate this Agreement with immediate
effect by giving the other Party written notice of termination if:

 

(a)an order is made or a resolution passed for the winding up of the other Party
(other than for the purpose of a solvent scheme of reconstruction or
amalgamation);

 

(b)the other Party enters into bankruptcy or liquidation or any arrangement for
the benefit of its creditors (whether voluntarily or involuntarily);

 

(c)a liquidator, administrator, administrative receiver, receiver, trustee in
bankruptcy or similar officer is appointed in respect of a material part of the
other Party’s assets or business;

 

(d)the other Party ceases or threatens to cease to continue its business;

 

(e)the other Party is dissolved;

 

(f)as a consequence of debt and/or maladministration, the other Party takes or
suffers any similar or analogous action to any of those listed in Clauses
17.3(a) to (e) inclusive above.

 

each of the above being an “Insolvency Event”.

 

18.Consequences of Termination

 

18.1Unless otherwise agreed by both Parties, if this Agreement is terminated,
the Parties agree to use the letters detailed in Schedule 4 as the basis for the
communication of the termination of the Alliance to Customers and in any public
announcement, with the final text to be agreed between the Parties prior to any
such communication.

 

18.2Upon serving notice of termination, the Parties agree as follows:

 

(a)The Parties shall perform their respective obligations under all open Work
Orders through completion (unless the Work Order is terminated earlier by the
Customer or otherwise in accordance with the Master Subcontract Agreement), and
any change orders to a Work Order will be divided between the Parties as was
envisaged when the work was originally awarded by the Customer;

 

(b)All awarded work (either by written or verbal confirmation of award) that is
yet to be contracted by the Customer will be delivered as envisaged in the
Proposal;

 

(c)All jointly proposed work that is awarded post notification of termination
will be delivered as envisaged in the Proposal;

 

(d)Any RFP that has been received by the Parties prior to the notification of
termination but not yet responded to will be proposed as envisaged in the
Alliance; and

 

(e)Upon termination, the Parties shall execute a written memorandum identifying
the Leads, Opportunities Proposals and Work Orders that will survive the
termination of this Agreement as described in Clauses 18.2(a) through 18.2(d)
above and the provisions of Clause 2, Clause 3, Schedule 2 and Schedule 3 shall
continue to apply to all such Leads, Opportunities, Proposals and Work Orders.

 

IXICO VSCP Alliance Framework Agreement
26th June 201415 of 34

 

 

18.3For avoidance of doubt, termination of this Agreement shall not
automatically:

 

(a)result in the termination of the Master Subcontract Agreement or termination
of any Work Order pursuant to it; or

 

(b)result in termination of the Software Licence and Support Agreement or
termination of any Work Order pursuant to it.

 

18.4Upon termination (and except only to the extent and duration necessary for
the performance of any surviving Work Order):

 

(a)all rights and licences granted to either Party to the other under this
Agreement shall cease automatically (except for any licences granted for the
benefit of the Customer under Clause 7.8 which, where applicable, shall continue
in force so long as required by the relevant Primary Contract);

 

(b)each Party shall return and make no further use of any equipment, property,
source code, materials and other items (and all copies of them) belonging to the
other Party;

 

(c)the Receiving Party shall within 14 days of the date of termination return to
the Disclosing Party (or at the Disclosing Party’s option, destroy) any
remaining Confidential Information of the Disclosing Party in the possession or
control of the Receiving Party and delete all copies of the Disclosing Party’s
Confidential Information from its IT systems (other than Confidential
Information held on its archival or back-up systems in the ordinary course of
business or any Confidential Information which the Receiving Party is required
to retain under Applicable Laws).

 

(d)all remaining provisions of this Agreement shall cease to have force and
effect, except for the coming into force or the continuation in force of any
provision which is expressly, or by implication, intended to come into or
continue in force on or after such termination, including the following Clauses:
4.3, 7, 8.2, 12, 13, 18, 19, 23, 25 and 26.

 

18.5Termination by either Party of this Agreement shall not affect the accrued
rights, remedies, obligations or liabilities of the Parties existing at
termination.

 

19.Disputes

 

19.1If a disagreement arises between the Parties as to any matters within the
scope of this Agreement, and the Alliance Representatives responsible for
administering this Agreement are unable despite good faith efforts to resolve
the dispute among themselves, at any time either Party may request that the
issue of disagreement be referred to the Party's respective CEO's for
resolution. In the event the Parties' CEOs are unable to resolve the dispute
within 10 days, either Party may initiate the arbitration procedures under
Clause 19.2.

 

19.2Any claim or dispute arising out of or related to this Agreement, or the
interpretation, making, performance, breach or termination thereof that the
Parties are unable to resolve by the procedures described in Clause 19.1, shall
(except as specifically set forth in Clause 26.9 or elsewhere in this Agreement)
be finally settled, at the request of either Party, by binding arbitration in
New York, New York in accordance with the then current Commercial Arbitration
Rules of the American Arbitration Association (the “Rules”). Judgment upon the
award rendered may be entered in any court having jurisdiction thereof. Each
arbitration shall be conducted in accordance with the Rules by a panel of three
(3) arbitrators.  Each Party shall select one (1) arbitrator and the two (2)
selected arbitrators shall select the third (3rd) arbitrator who shall serve as
the chairperson. The decision of the arbitrator as to the validity and amount of
any claim shall be final, binding, and conclusive upon the Parties to this
Agreement. Such decision shall be written and shall be supported by written
findings of fact and conclusions which shall set forth the award, judgment,
decree or order awarded by the arbitrator. The Parties agree that the
substantially losing Party shall pay the reasonable costs and expenses
(including reasonable counsel fees) of the substantially prevailing Party in any
such arbitration.

 

IXICO VSCP Alliance Framework Agreement
26th June 201416 of 34

 

 

20.Announcements and News Flow

 

20.1The Parties intended to make scheduled announcements as key milestones in
the Alliance are reached and successes achieved.

 

20.2A schedule of expected announcements is included in Schedule 5.

 

20.3Neither Party will make an announcement without written approval of the
other Party, unless it is required to do so by Applicable Laws or the securities
exchange on which the Party’s securities are listed or quoted, in which event it
shall notify the other Party a reasonable time prior to making such
announcement.

 

20.4Neither Party shall be obliged to publish or permit the other Party to
publish any Confidential Information of that Party.

 

20.5The Parties will work together to align both the message and timing of any
announcement prior to being made.

 

21.COMPLIANCE WITH APPLICABLE LAWS

 

21.1Each Party shall comply with all Applicable Laws directly applicable to it
and the Services provided by such Party from time to time.

 

21.2In the event a Party becomes aware of that an Applicable Law (or any
amendment thereto) will impact or is likely to impact the performance of its
obligations under this Agreement, such Party shall promptly notify the other
Party and the Parties will consult with each other to consider and agree how
this Agreement will need to be modified to ensure compliance with such change,
if at all. Such agreement must not be unreasonably withheld or delayed.

 

22.general obligations of the parties

 

Assistance and co-operation

 

22.1Both Parties shall co-operate in performance of its obligations under this
Agreement.

 

22.2When either Party (the “Visiting Party”) is working at any premises of the
other (the “Host Party”), the Visiting Party shall ensure that its personnel
comply with the standard workplace security, administrative, health and safety
and other policies and procedures that are applicable to the Host Party’s own
employees or contractors as notified by the Host Party to the Visiting Party
from time to time.

 

IXICO VSCP Alliance Framework Agreement
26th June 201417 of 34

 

 

Viruses

 

22.3Each Party shall not deliberately introduce, and shall use commercially
reasonable efforts to prevent from being introduced, any viruses, worms, Trojan
horses or other malicious code (collectively, “Viruses”) into any other software
or IT systems of the other Party.

 

23.CONFIDENTIAL information

 

23.1Each Party acknowledges that, in connection with the performance or
contemplated performance of this Agreement, it may acquire or gain access to the
Confidential Information of the other Party.

 

23.2A Receiving Party shall treat all Confidential Information belonging to the
Disclosing Party as secret and confidential and shall not use, copy or disclose
to any third party any Confidential Information of the Disclosing Party, except
that:

 

(a)the Receiving Party may use and copy and disclose Confidential Information
belonging to the Disclosing Party to the extent necessary to perform its
obligations and exercise its rights under this Agreement (the “Purpose”);

 

(b)the Receiving Party may disclose Confidential Information belonging to the
Disclosing Party to those of its directors, officers, employees, accountants,
attorneys, and financial advisors ("Representatives") to whom such disclosure is
necessary (and only disclose that part of the Confidential Information which is
necessary) for the Purpose, provided that the Receiving Party shall remain
responsible for procuring that its Representatives do not further disclose
and/or use the Confidential Information of the Disclosing Party for any other
purpose;

 

(c)the Receiving Party may disclose any part of the Confidential Information of
the Disclosing Party solely to the extent that it is legally required to do so
pursuant to an order of a court of competent jurisdiction or any law, rule or
regulation of any governmental or regulatory authority (including any relevant
securities exchange and securities laws applicable to either Party), provided
that (to the extent legally permissible) the Receiving Party shall give written
notice to the Disclosing Party as soon as possible and shall use its best
endeavours to limit such disclosure and to provide the Disclosing Party with an
opportunity to make representations to the relevant court or governmental
authority; and/or

 

(d)the Receiving Party may otherwise use, copy and/or disclose Confidential
Information of the Disclosing Party with the Disclosing Party’s prior written
consent.

 

23.3“Confidential Information” shall not include any information or materials
which the Receiving Party can prove:

 

(a)is or becomes public knowledge through no improper conduct on the part of the
Receiving Party;

 

(b)is already lawfully possessed by the Receiving Party without any obligations
of confidentiality or restrictions on use prior to the Receiving Party first
receiving it from the Disclosing Party;

 

(c)is obtained subsequently by the Receiving Party from a third party without
any obligations of confidentiality and such third party is in lawful possession
of such information or materials and not in violation of any contractual or
legal obligation to maintain the confidentiality of such information or
materials; and/or

 

IXICO VSCP Alliance Framework Agreement
26th June 201418 of 34

 

 

(d)was independently developed by the Receiving Party without the benefit of the
Confidential Information of the Disclosing Party.

 

23.4As between the Parties, all documents, materials and other items (including
items in electronic form), and any Intellectual Property Rights therein,
provided by the Disclosing Party to the Receiving Party containing Confidential
Information shall remain the absolute property of the Disclosing Party.

 

23.5The Receiving Party shall at all times maintain documents, materials and
other items (including items in electronic form) containing Confidential
Information of the Disclosing Party and any copies thereof, in a secure fashion
by taking reasonable measures to protect them from theft and unauthorised
copying, disclosure and without prejudice to the foregoing shall exercise at
least the same degree of care to prevent unauthorised disclosure and/or use of
the Confidential Information of the Disclosing Party as the Receiving Party
exercises in respect of its own Confidential Material of like importance (and in
any event no less than a reasonable standard of care).

 

23.6The Receiving Party shall notify the Disclosing Party immediately if the
Receiving Party becomes aware of any unauthorised use or disclosure of, or any
unauthorised access to or of any theft or loss of any copies of any Confidential
Information of the Disclosing Party.

 

23.7Each Party also agrees to comply with any confidentiality or non-use
obligations imposed on a Party by a Customer under a Primary Contract provided
that such obligations are provided to both Parties. If those obligations differ
to those in set out in this Clause 23, the stricter obligations shall apply
(although if there is then still any conflict or ambiguity, the customer’s
requirements shall prevail).

 

23.8No Party shall make, or permit any person to make, any public announcement
concerning this Agreement without the prior written consent of the other Party
(such consent not to be unreasonably withheld or delayed), except as required by
law, any governmental or regulatory authority (including any relevant securities
exchange), any court or other authority of competent jurisdiction.

 

23.9Nothing in this Agreement precludes either Party from using and/or
disclosing for any purpose at any time (including after termination of this
Agreement) any generalised know-how, skills, learning or techniques that are
retained solely in intangible form in the unaided memories of a Receiving
Party’s directors, officers and employees who have had access to the
Confidential Information of the Disclosing Party under this Agreement, provided
that: (a) such personnel do not intentionally retain the Confidential
Information for the purposes of its reuse or disclosure; and (b) such use or
disclosure does not infringe any patent, copyright, database right, design right
or other intellectual property right, or misuse any trade secret, of the
Disclosing Party or any third party

 

23.10The provisions of this Clause 23 shall continue for so long as either Party
has knowledge or possession of any Confidential Information of the other Party
and shall, for the avoidance of doubt, survive termination of this Agreement.

 

IXICO VSCP Alliance Framework Agreement
26th June 201419 of 34

 

 

24.Data protection

 

24.1Each Party shall comply with its respective obligations under all Applicable
Laws relating to data protection, information security and privacy matters
(including European Directives 95/46/EC and 2002/58/EC, any national laws
implementing those Directives, and any other equivalent Applicable Laws to which
a Party and/or the relevant Customer is subject) in so far as they relate to
this Agreement or its performance (“Data Protection Laws”).

 

24.2For the purposes of this Clause 24, “Personal Data”, “Data Processor” and
“Data Controller” and “process” have the same meanings as those set out in
European Directive 95/46/EC or any equivalent definition in the relevant Data
Protection Law which is applicable to the relevant Party or Customer (whether
inside or outside the European Economic Area).

 

24.3The Parties acknowledge that, for the purposes of providing the Services,
the Customer shall be the relevant Data Controller for the Personal Data
processed in the provision of the Services (the “Customer Personal Data”). Where
one Party appoints the other Party to process Customer Personal Data as part of
the provision of the Services, the appointing Party shall be the “Data
Processor” and the appointed Party shall be a “Subprocessor” of such Customer
Personal Data. To the extent that a Subprocessor processes any Customer Personal
Data the Subprocessor shall:

 

(a)only process such Customer Personal Data in accordance with the instructions
of the Data Processor, keep proper records of such processing and assist the
Data Processor to comply with its requirements under Data Protection Laws;

 

(b)take appropriate technical and organisational measures against unauthorised
or unlawful processing of such Customer Personal Data and against accidental
loss, destruction or disclosure of, or damage or alteration to, such Customer
Personal Data (and shall notify the Data Processor as soon as possible if any
such events occur and assist the Data Processor in dealing with them);

 

(c)ensure that its personnel only have access to Customer Personal Data where it
is necessary for the performance of this Agreement and take all reasonable steps
to ensure the reliability of such personnel;

 

(d)not transfer any Customer Personal Data outside the EEA (or any other
territory in which restrictions are imposed on the transfer of Customer Data
across borders under Data Protection Laws) without the Data Processor’s prior
written consent. IXICO hereby consents to VSCP transferring Customer Personal
Data to the United States;

 

(e)immediately notify the Data Processor if it receives any complaint, notice or
communication which relates to the processing of such Customer Personal Data,
and provide full co-operation and assistance to the Data Processor in relation
to the same;

 

(f)at any time at the Data Processor’s request promptly return or destroy any
Customer Personal Data that is in the Subprocessor’s possession or control; and

 

(g)provide reasonable evidence of the Subprocessor’s compliance with the
obligations under this Clause 24 to the Data Processor on reasonable notice and
request.

 

IXICO VSCP Alliance Framework Agreement
26th June 201420 of 34

 

 

24.4VSCP agrees to: (a) secure (to the extent it has not done so already) within
30 days of the Effective Date, and maintain throughout the duration of this
Agreement, a certification to the Safe Harbour Privacy Principles and associated
15 Frequently Asked Questions approved by the European Commission (Decision of
26th July 2000 (2000/520/EC)) (collectively, the “Safe Harbour Principles”)
which is adequate to cover the Customer Personal Data which VSCP will process in
the provision of the Services; (b) comply with the Safe Harbour Principles and
the terms of that certification throughout the duration of this Agreement; and
(c) immediately inform IXICO if at any time during the duration of this
Agreement VSCP ceases to be so certified, for whatever reason.

 

24.5The Subprocessor also agrees to comply with any data privacy and information
security requirements imposed on the Data Processor by any agreements with its
Customers. If those obligations differ to those set out in this Clause 24, the
stricter obligations shall apply (although if there is then still any conflict
or ambiguity, the Customer’s requirements shall prevail).

 

25.NON-SOLICITATION OF EMPLOYEES

 

25.1Unless the Parties otherwise agree in writing, during the Term, and for
twelve (12) months thereafter, neither Party shall directly solicit for
employment any person employed by the other Party or any Affiliate of the other
Party if such person was involved, directly or indirectly, in the performance of
this Agreement.

 

26.GENERAL

 

26.1No variation of this Agreement shall be effective unless it is in writing
and signed by the duly authorised representatives of both Parties.

 

26.2No failure or delay by a Party to exercise any right or remedy provided
under this Agreement or by law shall constitute a waiver of that or any other
right or remedy, nor shall it prevent or restrict the further exercise of that
or any other right or remedy.

 

26.3If any provision (or part of a provision) of this Agreement is found by any
court or administrative body of competent jurisdiction to be invalid,
unenforceable or illegal, the other provisions shall remain in force. If any
invalid, unenforceable or illegal provision would be valid, enforceable or legal
if some part of it were deleted, the provision shall apply with whatever
modification is necessary to give effect to the commercial intention of the
Parties.

 

26.4This Agreement and any agreement entered into pursuant to or in connection
with this Agreement, constitute the whole agreement between the Parties and
supersede any previous arrangement, understanding or agreement between them
relating to the subject matter they cover. Each of the Parties acknowledges and
agrees that in entering into this Agreement it does not rely on any undertaking,
promise, assurance, statement, representation, warranty or understanding
(whether in writing or not) of any person (whether party to this Agreement or
not) relating to the subject matter of this Agreement, other than as expressly
set out in this Agreement.

 

26.5Neither Party shall, without the prior written consent of the other Party,
assign, transfer, charge, sub-contract or deal in any other manner with all or
any of its rights or obligations under this Framework Agreement. If a Party
assigns or sub-contracts any of its obligations under this Framework Agreement
to any third party, the Party assigning or sub-contracting shall be fully
responsible to the other Party for the proper performance of those obligations
and for any act or omission of the third party in relation thereto.

 

IXICO VSCP Alliance Framework Agreement
26th June 201421 of 34

 

 

26.6The status of a Party under this Agreement shall be that of an independent
contractor. Nothing contained in this Agreement shall be construed as creating a
partnership, joint venture, or agency relationship between the Parties or,
except as otherwise expressly provided in this Agreement, as granting either
Party the authority to bind or contract any obligation in the name of or on the
account of the other Party or to make any statements, representations,
warranties, or commitments on behalf of the other Party. All Persons employed by
a Party or any of its Affiliates shall be employees of such Party or its
Affiliates and not of the other Party or such other Party's Affiliates and all
costs and obligations incurred by reason of any such employment shall be for the
account and expense of such Party or its Affiliates, as applicable.

 

26.7Except as expressly set forth herein the Parties do not confer any rights or
remedies upon any person other than the Parties to this Agreement and their
respective successors and permitted assigns.

 

26.8Any notice required to be given under this Agreement shall be in writing and
shall be delivered by hand or sent by pre-paid first-class post or a reputable
courier to the other Party at its address set out in this Agreement, or sent by
fax to the other Party's fax number as set out below, or to such other address
or fax number as subsequently notified by the Parties to each other in writing.
A notice delivered by hand shall be deemed to have been received when delivered
(or if delivery is not between 9am and 5.30pm local time on a Business Day, then
at 9am on the first Business Day following delivery). A correctly addressed
notice sent by pre-paid first-class post shall be deemed to have been received
at the time at which it would have been delivered in the normal course of post.
A correctly addressed notice sent by courier shall be deemed to have been
received when the courier’s delivery receipt is signed. A notice sent by fax
shall be deemed to have been received at the time of transmission (as shown by
the timed printout obtained by the sender).

 

26.9This Agreement shall be construed in accordance with and governed by the
laws of the State of New York without reference to conflict of laws principles.
Without limiting the binding arbitration provisions in Clause 19, the parties
may make application to a State or Federal court located in New York, New York
for temporary restraining orders, preliminary injunctive relief, attachments or
other equitable relief in aid of arbitration (which applications shall not be
subject to the arbitration provisions of Clause 19.2), such applications shall
be solely and exclusively adjudicated in a State or Federal court located in New
York, New York and the Parties irrevocably consent to the personal jurisdiction
and venue of such court.

 

IXICO VSCP Alliance Framework Agreement
26th June 201422 of 34

 

 

This Agreement has been entered into on the date stated at the beginning of it.

 

Signed by Derek L. G. Hill for and   on behalf of IXICO Technologies   Limited  
  /s/ Derek L.G. Hill   Director

 

Signed by Eric T. Converse for and   on behalf of VirtualScopics, Inc     Eric
T. Converse   Chief Executive Officer

 



IXICO VSCP Alliance Framework Agreement
26th June 201423 of 34

 



 

Annex 1         Heads of Terms

 

Attached the executed HOT as of the 6th March.

 

IXICO VSCP Alliance Framework Agreement
26th June 201424 of 34

 

 

Annex 2         Software Licence and Support Agreement

 

IXICO VSCP Alliance Framework Agreement
26th June 201425 of 34

 

 

Annex 3         Master Subcontract Agreement

 

IXICO VSCP Alliance Framework Agreement
26th June 201426 of 34

 

 

Annex 4         Scientific Advisory Agreement

 

IXICO VSCP Alliance Framework Agreement
26th June 201427 of 34

 

 

Schedule 1         Activities Post Execution of the HOT

 

The Parties have been active in the following ways post the execution of the HOT
and up to the Effective Date.

 

Business Development:

 

·Spoken to or met face-to-face key customers and obtained their feedback
regarding the IXICO VSCP Alliance;



·Discussed appropriate Business Development processes for some key customers;



·Shared Customer information including historical business activities, key
opportunities, contacts and pricing;



·Plans in place for presenting and meeting with other Customers together.

 

Operational Delivery

 

·Visited each other’s main location of business operations.



·Shared practices and procedures for performing services to Customers



·Demonstrated our respective key systems that support provision of services to
Customers.



·Identified some areas where practices and procedures could be standardised and
where best practices can be shared.

 

Quality and Audit

 

·Sharing information regarding our respective Quality Management Systems and
certifications.



·Commencing systems audits of one another as per our respective SOPs.

 

Contractual Paperwork

 

·Developed contractual paperwork defining:



othe way the Alliance delivers on projects.



othe terms for licensing IXICO image data and query management technology



othe terms for Derek Hill being a member on the SAB as CNS lead.

 

Joint Office

 

·Identified a location for a joint office in Pennsylvania, USA as a site for
operations including project management and business development for the
Parties.

 

Other

 

·(******)



·(******)

 



 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

IXICO VSCP Alliance Framework Agreement
26th June 201428 of 34

 

 

Schedule 2         Business Development Guidelines

 

Unless otherwise agreed by the Parties by email and as otherwise provided in
Clause 2 of this Agreement, the Parties will collaborate to win business
together as follows. This will be reviewed quarterly and updated from time to
time by mutual agreement of the Parties.

 

(A)The Parties will meet weekly, in person or by teleconference, to review
Leads, Opportunities, and Joint Projects, to discuss account strategies and
review any Customer feedback.

 

(B)All Proposals submitted by either Party shall disclose the existence of the
Alliance, typically in the executive summary, as follows, subject to amendment
from time to time by mutual agreement of the Parties:

 

IXICO and VirtualScopics are two established science led Imaging CROs that have
come together in a formal commercial alliance to deliver world class imaging
services to the pharmaceutical industry. Together they have extensive clinical
trial experience and provide global capabilities with offices in Rochester (New
York), London (UK) and New Hope (Pennsylvania).

 

Together IXICO and VirtualScopics are working with 13 of the top 15
pharmaceutical companies as well as many of the leading biotechnology and
medical device companies worldwide and have managed hundreds of imaging studies
active over the past two years alone.

 

The alliance operates under a joint belief that the key factors for successful
execution of a study are:

 

·Providing a Project Team with the right operational and scientific skills,
expertise and geographical reach;

 

·Planning the study execution at the very start, identify the key risks and
mitigate their occurrence;

 

·Tracking and reviewing project metrics to provide regular oversight of project
progress and early identification of issues;

 

·Performing internal audits on operational teams to ensure compliance with SOPs
and best practices;

 

·Instilling a culture of openness, enthusiasm, standardisation and continuous
improvement; and

 

·Being flexible to and anticipating customer needs.

 

(C)The Lead Party for all Customers will be determined as follows:

 

(a)major global pharmaceutical customers will have a pre-agreed Lead Party as
identified in Table 1 below.

 

(b)for all other Customers, the Lead Party will be identified and agreed between
the Parties by assessing the following elements of each Customer which are
listed in order of importance:

 

IXICO VSCP Alliance Framework Agreement
26th June 201429 of 34

 

 

i.historical relationship with the Customer;

 

ii.the alignment of the Customer’s pipeline with a Party’s therapeutic area
expertise, i.e. IXICO will lead on neuro and VSCP will lead Oncology;

 

iii.the geographical proximity of the Customer’s primary place of business with
a Party’s head office;

 

iv.any imbalance in the equitable division of the number of Customers managed by
any one Party, factoring in the relative size of each Party.

 

(c)If Customers merge, then the Parties will designate the Lead Party for the
combined Customer entity based on criteria list above in section C.

 

(D)The Lead Party will allocate an Account Manager, chosen from within its
business development team, who will be the primary point of contact for the
Customer and is responsible for ensuring appropriate business development
resource is allocated to each Customer.

 

(E)The Account Manager will be responsible for:

 

(a)coordinating the submission of responses to RFP’s, RFI’s and other
information to the Customer from the Parties as detailed below in section (G);

 

(b)managing the communication between the Customer and the Parties with respect
to Opportunities and any Customer feedback;

 

(c)managing any governance structures between the Parties and the Customer;

 

(d)providing full disclosure of all business development activity with the
Customer to both Parties, unless disclosure is prohibited by any confidentiality
obligations to the Customer or other third party; and

 

(e)be responsible for driving the proposal to award and contract execution.

 

(F)Lead Party and assigned Account Managers will be reviewed annually by the
Heads of Business Development for each Party, but for maintaining continuity of
the Customer relationship the Parties do not anticipate needing to change the
Lead Party or the assigned Account Manager regularly.

 

(G)When proposing on new business:

 

(a)unless otherwise agreed above in section C, the Lead Party for responding to
an RFP will be

 

i.the recipient of the RFP,

 

ii.if both Parties receive the RFP, the Lead Party should be dictated by the
elements listed above in section C.

 

(b)the Lead Party will fully disclose to both Parties all information received
from the Customer within 1 Business Day of receiving the information, including
but not limited to:

 

i.the scope of the opportunity

 

ii.the proposal currency

 

iii.any pre-specified payment terms

 

(c)The other Party must notify the Lead Party in writing (including via email)
that it is committed, subject to such Party's right to withdraw under Schedule
3(A), to proposing a solution that would involve the Services of both Parties
within 1 business day of receiving the RFP from the Lead Party.

 

IXICO VSCP Alliance Framework Agreement
26th June 201430 of 34

 

 

(d)the Lead Party will coordinate the submission of the Proposal.

 

(e)The RFP Lead is responsible for the preparation of the Proposal and budget.
For RFPs in neuroscience the RFP Lead will be IXICO, for RFPs in oncology and
other therapeutic areas for Customers identified on Table 1 of Schedule 2, the
RFP Lead will be VSCP as specified in Schedule 2. The RFP Lead for Customers not
listed in Table 1 on Schedule 2, the Lead Party will be the RFP Lead unless
otherwise agreed by the Parties.

 

(f)On all Joint Projects, the Proposal and budget will be finally reviewed by
the Lead Party and approved in writing (including via email) by both Parties
prior to been submitted to the Customer. Subject to being notified in advance of
the submission deadline, both Parties should be able to respond to approval of a
final submission at least 4 hours prior to the submission deadline.

 

Table 1: Pre-specified Lead Parties and RFP Leads for Global pharma/biotech
Customers.



(******)

 



 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

IXICO VSCP Alliance Framework Agreement
26th June 201431 of 34

 

 

Schedule 3         Principles of Contracting

 

(A)For Joint Projects the Lead Party will:

 

(a)fully disclose to the other Party all contractual information and
documentation received from the Customer prior to finalising and agreeing to any
contract terms with the Customer, this is to allow that Party to agree to the
Customer’s terms (including payment terms) and provide any feedback;

 

(b)give the other Party a minimum of 3 Business Days to review and respond to
the form of the Primary Contract proposed by the Customer and to any other
contractual information received from the Customer;

 

(c)Notwithstanding anything to the contrary contained in this Agreement, the
other Party shall notify the Lead Party within 5 Business Days if it is willing
to move forward under the terms of the proposed Primary Contract (where such
response may include required points of negotiation with the Customer), or if it
desires to withdraw from an Opportunity (in which event the Lead Party shall be
free to pursue such Opportunity on its own); unless otherwise agreed, after 5
Business Days of no response from the other Party, the Lead Party may escalate
to the Alliance Representative by written notice (including e-mail), and after a
further 1 Business Day of no response, the Lead Party may by written notice
(including e-mail) to the other Party, deem the other Party's failure to respond
as a withdrawal and opting-out of the Opportunity and be free to pursue such
Opportunity on its own;

 

(d)subject to the other Party's consent or withdrawal as provided in (c) of this
paragraph (A), execute the Primary Contract with the Customer; and

 

(e)prepare and execute the Work Order with the other Party as per the Master
Subcontract Agreement, providing full transparency of the agreed budget with the
Customer and the proposed line items, or percentage of individual line items,
that the other Party would take on.

 

(B)Both Parties will operate in the currency specified by the Customer in the
contract.

 

(C)Both Parties agree that

neither Party is obliged to commit to being a subcontractor;

 

IXICO VSCP Alliance Framework Agreement
26th June 201432 of 34

 

 

Schedule 4         Communication of Termination

 

The following text will be used as a basis of communicating the termination of
the Alliance and this Framework Agreement.

 

To all Customers and collaborators:

 

Dear XXXX

 

IXICO and VirtualScopics have decided to end their Commercial Alliance. This
will have no impact on any work that has been awarded to date and IXICO and
VirtualScopics will continue to work together to deliver all contracted or
awarded work.

 

With effect from this date, if you wish to procure Image Contract Research
Services from either IXICO or VirtualScopics, please contact each party
separately. IXICO and VirtualScopics will independently provide their new
Account Manager details to your procurement department.

 

In any public announcement:

 

IXICO and VirtualScopics have decided to end their Commercial Alliance. Both
parties will continue to work independently and no new business will be sort
through the Alliance.

 

IXICO VSCP Alliance Framework Agreement
26th June 201433 of 34

 

 

Schedule 5         Expected Announcements

 

The Parties plan to make the following announcements:

 

·Signing of this Alliance Framework Agreement;

 

·Opening of a joint office in the New Jersey/Pennsylvania area of the USA;

 

·Completion of backend image data management integration and Licensing of
TrialTracker to VSCP;

 

·Use of TrialTracker on 1st project by VSCP;

 

·1st jointly won business where IXICO and VSCP will be operationally integrated
to co-deliver a clinical trial;

 

·1st Preferred supplier status for the Alliance;

 

·(******); and

 

·(******).

 



 

****** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

IXICO VSCP Alliance Framework Agreement
26th June 201434 of 34

 

